UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

|- 273,
’ “ i 1

 

-———— (0 te St Sh OHO eS ih St HE BH SAT GE iD BO PE FF bt xX
HARRY RIVERA, Baran:
J Plaintiff, : ORDER foe
SUPERINTENDENT CONNOLLY, et al., 18 CV 3958 (VB)
Defendants. ;
-x

By Order dated December 16, 2019, the Court ordered counsel to submit a joint letter
regarding settlement by January 30, 2020. (Doc. #31).

Counsel have failed to do so. The Court reminds counsel that its orders are not mere
suggestions.

Accordingly, the Court sua sponte extends to February 7, 2020, counsel’s time to submit
a joint letter regarding settlement.

Dated: January 31, 2020
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

  
